Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 5-9, 11-15, 17-19 and 21-22 are allowed with the examiner’s amendment as follow:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

EXAMINER AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Michael S. Borella on 4/19/2022.

Claims filed on 4/12/2022 have been amended as follows: 

1.	(Currently amended) A device comprising:
a network interface; 
memory containing a set of rules and representations of pre-defined violations thereof; and
digital logic programmed to:
receive, by way of the network interface, a datalink layer frame containing a datalink layer header and an application payload, wherein the datalink layer header contains a data field disposed between address fields of the datalink layer header and the application payload, and wherein the application payload encodes a transaction; 
extract data from the data field, wherein the data encodes a representation of the transaction that is functionally equivalent to the transaction that is encoded within the application payload, and wherein the representation of the transaction is encoded within the data field using fewer bits than the transaction encoded within the application payload, wherein the representation of the transaction is encoded in a sequence of fields, the fields associated with respective starting bit locations and respective ending bit locations, and wherein extracting the data from the data field comprises copying at least some the representation of the transaction into locations of the memory based on the respective starting bit locations and the respective ending bit locations;
compare, in accordance with the rules, at least some of the representation of the transaction to one or more values stored in the memory;
based on comparing at least some of the representation of the transaction to the one or more values, determine that the transaction that is encoded within the application payload contains one of the pre-defined violations;
based on determining that the transaction that is encoded within the application payload contains one of the pre-defined violations, determine that the transaction that is encoded within the application payload is invalid; and
based on the transaction that is encoded within the application payload being invalid, refrain from forwarding the datalink layer frame. 

2.	(Previously presented) The device of claim 1, wherein the data field includes one or more 802.1Q fields within the datalink layer header.

3.	(Original) The device of claim 2, wherein the one or more 802.1Q fields are not formatted in accordance with 802.1Q standards.

4.	(Cancelled) 

5.	(Previously presented) The device of claim 1, wherein the digital logic is further programmed to:
receive, by way of the network interface, a second datalink layer frame containing a second datalink layer header and a second application payload, wherein the second datalink layer header contains a second data field disposed between address fields of the second datalink layer header and the second application payload, and wherein the second application payload encodes a second transaction; 
extract second data from the second datalink layer header, wherein the second data encodes a second representation of the transaction that is functionally equivalent to the second transaction that is encoded within the second application payload;
compare, in accordance with the rules, at least some of the second representation of the transaction to one or more values stored in the memory;
determine that the second transaction that is encoded within the second application payload does not contain any of the pre-defined violations;
based on determining that the second transaction that is encoded within the second application payload does not contain any of the pre-defined violations, determine that the second transaction that is encoded within the second application payload is valid; and
based on the second transaction that is encoded within the second application payload being valid, forward a representation of the second datalink layer frame to a destination device.

6.	(Original) The device of claim 5, further comprising:
a second network interface, wherein forwarding the representation of the second datalink layer frame to the destination device comprises forwarding the representation of the second datalink layer frame by way of the second network interface.

7.	(Original) The device of claim 1, wherein the datalink layer frame is received from a source device, and wherein the source device is coupled to the device by no more than one or two datalink layer segments. 

8.	(Original) The device of claim 1, wherein the datalink layer frame is received from a source device, and wherein the source device is physically integrated with the device in a chassis.

9.	(Original) The device of claim 1, wherein the datalink layer frame is received from a source device, and wherein the digital logic is further configured to:
based on the transaction being invalid, block further datalink layer frames received from the source device from being processed by the digital logic.

10.	(Cancelled) 

11.	(Previously presented) The device of claim 1, wherein determining that the transaction that is encoded within the application payload contains one of the pre-defined violations comprises:
determining, from at least some of the data and the one or more values stored in the memory, that an item in the transaction is singly or in combination with other items in the transaction: (i) in conflict with, or a duplicate of, a previous transaction, (ii) prohibited, (iii) defines a quantity more than a threshold quantity, or (iv) defines an overall value of the transaction that is more than a threshold value.

12.	(Currently amended) A device comprising:
a network interface; 
memory containing a set of rules and representations of pre-defined violations thereof; and
digital logic programmed to:
receive, by way of the network interface, a datalink layer frame containing a datalink layer header and an application payload, wherein the datalink layer header contains a data field disposed between address fields of the datalink layer header and the application payload, and wherein the application payload encodes a transaction; 
extract data from the data field, wherein the data encodes a representation of the transaction that is functionally equivalent to the transaction that is encoded within the application payload, and wherein the representation of the transaction is encoded within the data field using fewer bits than the transaction encoded within the application payload, wherein the representation of the transaction is encoded in a sequence of fields, the fields associated with respective starting bit locations and respective ending bit locations, and wherein extracting the data from the data field comprises copying at least some the representation of the transaction into locations of the memory based on the respective starting bit locations and the respective ending bit locations;
compare, in accordance with the rules, at least some of the representation of the transaction to one or more values stored in the memory;
based on comparing at least some of the representation of the transaction to the one or more values, determine that the transaction that is encoded within the application payload does not contain any of the pre-defined violations;
based on determining that the transaction that is encoded within the application payload does not contain any of the pre-defined violations, determine that the transaction that is encoded within the application payload is valid; and
based on the transaction that is encoded within the application payload being valid, forward a representation of the datalink layer frame to a destination device.

13.	(Original) The device of claim 12, further comprising:
a second network interface, wherein forwarding the representation of the datalink layer frame to the destination device comprises forwarding the representation of the datalink layer frame by way of the second network interface.

14.	(Previously presented) The device of claim 12, wherein the data field includes one or more 802.1Q fields within the datalink layer header.

15.	(Original) The device of claim 14, wherein the one or more 802.1Q fields are not formatted in accordance with 802.1Q standards.

16.	(Cancelled) 

17.	(Currently amended) A method comprising:
receiving, by digital logic and by way of a network interface, a datalink layer frame containing a datalink layer header and an application payload, wherein the datalink layer header contains a data field disposed between address fields of the datalink layer header and the application payload, and wherein the application payload encodes a transaction; 
extracting, by the digital logic, data from the data field, wherein the data encodes a representation of the transaction that is functionally equivalent to the transaction that is encoded within the application payload, and wherein the representation of the transaction is encoded within the data field using fewer bits than the transaction encoded within the application payload, wherein the representation of the transaction is encoded in a sequence of fields, the fields associated with respective starting bit locations and respective ending bit locations, and wherein extracting the data from the data field comprises copying at least some the representation of the transaction into locations of memory based on the respective starting bit locations and the respective ending bit locations;
comparing, by the digital logic and in accordance with a set of rules, at least some of the representation of the transaction to one or more values;
based on comparing at least some of the representation of the transaction to the one or more values, determining, by the digital logic, that the transaction that is encoded within the application payload contains a pre-defined violation;
based on determining that the transaction that is encoded within the application payload contains the pre-defined violation, determining, by the digital logic, that the transaction that is encoded within the application payload is invalid; and
based on the transaction that is encoded within the application payload being invalid, refraining from forwarding the datalink layer frame.

18.	(Previously presented) The method of claim 17, wherein the data field includes one or more 802.1Q fields within the datalink layer header.

19.	(Original) The method of claim 18, wherein the one or more 802.1Q fields are not formatted in accordance with 802.1Q standards.

20.	(Cancelled) 

21.	(Previously presented) The device of claim 1, wherein the digital logic is further programmed to determine that the transaction that is encoded within the application payload contains one of the pre-defined violations without parsing the transaction that is encoded within the application payload. 

22.	(Previously presented) The method of claim 17, wherein determining that the transaction that is encoded within the application payload contains one of the pre-defined violations occurs without parsing the transaction that is encoded within the application payload.

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
	For claim 1, prior art Prior art Kumar at Fig.3A and [0033]-[0040] discloses ethernet frame 300 that includes Ethernet header 302 and ethernet payload (i.e 304, 306, 308 corresponds to ethernet payload) wherein ethernet payload includes IP header 304 and IP payload (i.e 306 and 308 corresponds to IP payload). Fig.3B; [0034] shows and discloses data (i.e DA, SA, 802.1Q 802.1Q tag 0x8100 etc) in the ethernet header field. [0034] also discloses 802.1Q tag 0x8100 indicating that the IPv4 protocol is encapsulated as part of the payload of the Ethernet header 302 means data from a header (i.e 802.1Q 802.1Q tag 0x8100) that is functionally equivalent to a transaction that is defined by the payload (i.e IPv4 protocol is encapsulated as part of the payload) of the same packet. Fig.3C shows IP header 304 (or Ethernet payload) that includes further transaction of the IPv4 packet.  	
 	Prior art Michael at [0131] discloses number of bits in the header is less than the number of bits in the payload) 
 	Prior art Nagapudi at Fig.5, Col.5, lines 53-67 and Col.6, lines 1-7 shows and discloses a field in header that define the transaction of the payload      
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claims 12 and 17 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478